Exhibit 10.3.2

 

EXECUTION COPY

 

THIRD AMENDMENT

 

THIRD AMENDMENT, dated as of April 18, 2003 (this “Amendment”), to the Credit
Agreement, dated as of November 8, 2001 (as amended from time to time, the
“Credit Agreement”), among Paperweight Development Corp., a Wisconsin
corporation (“Holdings”), Appleton Papers Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), Bear, Stearns &
Co. Inc., as sole lead arranger and sole bookrunner (in such capacity, the “Lead
Arranger”), Bear Stearns Corporate Lending Inc., as syndication agent (in such
capacity, the “Syndication Agent”), U.S. Bank, N.A. and LaSalle Bank National
Association, each as documentation agent (in such capacity, the “Documentation
Agents”), M&I Marshall & Ilsley Bank, as managing agent (in such capacity, the
“Managing Agent”), Associated Bank, N.A., as co-agent (in such capacity, the
“Co-Agent”), and Toronto Dominion (Texas), Inc., as administrative agent (in
such capacity, the “Administrative Agent”; together with the Syndication Agent,
the Documentation Agents, the Managing Agent, and the Co-Agent, the “Agents”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, Holdings and the Borrower have requested certain amendments to the
Credit Agreement as more fully set forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments but only on the
terms and conditions contained in this Amendment.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

SECTION 2. Amendments to Section 1.1 (Definitions). (a) Section 1.1 of the
Credit Agreement is hereby amended by deleting the definition of “Excess Cash
Flow” therein in its entirety and substituting in lieu thereof the following new
definition:

 

“Excess Cash Flow”: for any fiscal year of Holdings, the excess, if any, of (a)
the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary



--------------------------------------------------------------------------------

course of business), to the extent deducted in arriving at such Consolidated Net
Income over (b) the sum, without duplication, of (i) the amount of all non-cash
credits included in arriving at such Consolidated Net Income, (ii) the aggregate
amount actually paid by the Borrower and its Subsidiaries in cash during such
fiscal year on account of Capital Expenditures (excluding the principal amount
of Indebtedness incurred to finance such expenditures (but including repayments
of any such Indebtedness incurring during such period or any prior period) and
any such expenditures financed with the proceeds of any Reinvestment Deferred
Amount), (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such fiscal year, (iv) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Term Loans)
of the Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) the aggregate
principal amount of the Borrower’s 12.50% Senior Subordinated Notes due 2008
repurchased during such fiscal year in accordance with Section 8.9(a), (vi)
increases in Consolidated Working Capital for such fiscal year, (vii) the
aggregate net amount of non-cash gain on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income and (viii) the excess (if any) of (A)
ESOP Related Distributions during such fiscal year, over (B) Available ESOP
Contributions for such fiscal year.

 

(b) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following at the end of the parenthetical in clause (f) in the definition of
Consolidated EBITDA:

 

“, but including the non-cash charge of $21,017,000 for the fiscal quarter
ending December 31, 2002 in respect of the Borrower’s estimated liability in
respect of environmental claims related to the Lower Fox River, provided,
however, that cash payments made in any future period in respect of such
non-cash charge (as with any other non-cash charge, expense or loss added to
Consolidated Net Income pursuant to this clause (f)) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period when
such payments are made,”

 

(c) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

 

“Augmenting Lender”: as defined in Section 3.1(c).

 

“Increasing Lender”: as defined in Section 3.1(c).

 

2



--------------------------------------------------------------------------------

“Permitted Acquisition”: as to any Person, any acquisition of property or series
of related acquisitions of property by such Person that (a) constitutes all or
substantially all of a business unit of any other Person or constitutes all of
the Capital Stock of any other Person, and (b) is permitted by and consummated
in compliance with the requirements of Section 8.8(m).

 

SECTION 3. Amendment to Section 3.1 (Revolving Commitments). Section 3.1 of the
Credit Agreement is hereby amended by inserting the following new paragraph at
the end thereof:

 

“(c) The Borrower may from time to time elect to increase the Revolving
Commitments; provided that (i) the Revolving Commitments may not be increased by
more than $25,000,000 pursuant to this paragraph and (ii) each increase effected
pursuant to this paragraph shall be in a minimum amount of not less than
$5,000,000. The Borrower may arrange for any such increase to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Lender”), or by one or more banks, financial
institutions or other entities (each such bank, financial institution or other
entity, an “Augmenting Lender”), that agree to increase their existing Revolving
Commitments or to extend Revolving Commitments, as the case may be, provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent and the Syndication Agent and (ii) the
Borrower and each applicable Increasing Lender or Augmenting Lender shall
execute all such documentation as the Administrative Agent and the Syndication
Agent shall reasonably specify to evidence its Revolving Commitment and its
status as a Revolving Lender. Increases and new Commitments created pursuant to
this clause shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Lenders and the Administrative Agent shall
notify each affected Lender thereof. Notwithstanding the foregoing, no increase
in the Revolving Commitments shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, the conditions
set forth in paragraphs (a) and (b) of Section 6.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered on the Closing Date under
paragraph (j) of Section 6.1 and clauses (ii) and (iii) of paragraph and (k) of
Section 6.1 as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase and related matters and such
other documents that the Administrative Agent shall reasonably request in
connection therewith (which may include amendments to the Security Documents
necessary or advisable in the judgment of the Administrative Agent in connection
with such increase). On the effective date of any increase in the Revolving
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
relevant

 

3



--------------------------------------------------------------------------------

Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other relevant
Lenders, each Revolving Lender’s portion of the outstanding Revolving Loans of
all the Revolving Lenders to equal its Revolving Percentage of such outstanding
Revolving Loans and (ii) the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower in accordance with the requirements of Section 3.2). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each Eurodollar Loan shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 4.11 if the deemed payment occurs
other than on the last day of the related Interest Periods.”

 

SECTION 4. Amendments to Section 8.4 (Fundamental Changes). Section 8.4 of the
Credit Agreement is hereby amended by (a) deleting the word “and” following
paragraph (b) thereof, (b) deleting the period at the end of paragraph (c)
thereof and inserting in lieu thereof a semicolon and the word “and” and (c)
inserting the following new paragraph at the end thereof:

 

“(d) the Borrower or any Domestic Subsidiary may merge with any other Person to
effect a Permitted Acquisition, provided that the Borrower or a Domestic
Subsidiary is the surviving entity of such merger.”

 

SECTION 5. Amendments to Section 8.8 (Investments). Section 8.8 of the Credit
Agreement is hereby amended by (a) deleting the word “and” following paragraph
(k) thereof, (b) deleting the period at the end of paragraph (1) thereof and
inserting in lieu thereof a semicolon and the word “and” and (c) inserting the
following new paragraph at the end thereof:

 

“(m) the Borrower and any Domestic Subsidiary may make Permitted Acquisitions;
provided that (i) any acquisition of Capital Stock results in the issuer thereof
becoming a Subsidiary, (ii) any Subsidiary created or acquired in connection
therewith shall become a Subsidiary Guarantor and the requirements of Section
7.10 shall be satisfied prior to or concurrently with (except to the extent
otherwise permitted therein) the consummation of such Permitted Acquisition,
(iii) no Permitted Acquisition shall be consummated unless, after giving effect
to such Permitted Acquisition, the Borrower and its Subsidiaries would be in pro
forma compliance with the covenants set forth in Section 8.1 as if such
Permitted Acquisition had occurred (and the related Indebtedness incurred or
assumed in connection therewith had been incurred) on the first day of the most
recent four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 7.1 (as demonstrated by
delivery to the Administrative Agent of a certificate of a Responsible Officer
to such effect showing such calculation in reasonable detail prior to or
concurrently with consummation of such Permitted Acquisition), (iv) no Default
or Event of Default shall have occurred and be continuing before and after
giving effect to

 

4



--------------------------------------------------------------------------------

such Permitted Acquisition, (v) each such Permitted Acquisition shall be made on
a consensual (meaning, in the case of a Person to be acquired, approved by the
majority in interest of the board of directors or analogous governing body of
such Person) basis between the Borrower or any Domestic Subsidiaries party to
such transaction, as applicable, on the one hand, and the Person or Persons
being so acquired or the seller or sellers of such assets or such business, on
the other hand, (vi) the purchase price (including any assumed Indebtedness) for
all such Permitted Acquisitions shall not exceed $150,000,000 in the aggregate
or $60,000,000 in anyone or a series of related transactions, and (vii) the
business unit or Person that is the subject of such Permitted Acquisition shall
be in the same or a similar line of business as the Borrower and its
Subsidiaries or in a business that is related or complementary to the business
of the Borrower and its Subsidiaries and (viii) substantially all of the assets
acquired in such Permitted Acquisition shall be located in the North America or
Western Europe.”

 

SECTION 6. Amendment to Section 8.9 (Optional Payments). Section 8.9 of the
Credit Agreement is hereby amended by deleting clause (B) in paragraph (a)
thereof in its entirety and substituting in lieu thereof the following new
clause:

 

“(B) the repurchase of up to $100,000,000 in aggregate principal amount of its
12.50% Senior Subordinated Notes due 2008; provided that before and after giving
effect to such repurchase, no Default or Event of Default shall have occurred or
be continuing.”

 

SECTION 7. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Third Amendment Effective Date”) on which the Administrative
Agent shall have received:

 

(a) this Amendment, executed and delivered by a duly authorized officer of each
of (i) the Borrower and (ii) the Required Lenders;

 

(b) satisfactory evidence that all fees and other amounts due and payable to any
Agent on or prior to the Third Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document; and

 

(c) an amendment fee, for the account of the Lenders that have delivered an
executed signature page to this Amendment to the Syndication Agent no later than
5:00 p.m. New York time, on April 16, 2003, in an amount equal to 0.10% of the
aggregate amount (without duplication) of the Commitments in effect and Loans
outstanding of such Lenders immediately prior to giving effect to this
Amendment.

 

SECTION 8. Representations and Warranties. The Borrower represents and warrants
to the Agents and the Lenders that as of the Third Amendment Effective Date,
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing

 

5



--------------------------------------------------------------------------------

and the representations and warranties made by the Borrower in or pursuant to
the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the Third Amendment Effective Date as if made on
such date (except to the extent that any such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date).

 

SECTION 9. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the Credit
Agreement not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly amended hereby,
the provisions of the Credit Agreement are and shall remain in full force and
effect in accordance with its terms.

 

SECTION 10. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

SECTION 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[The remainder of this page is intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

APPLETON PAPERS INC.

By:

 

/S/    DALE E. PARKER        

--------------------------------------------------------------------------------

   

Name:

 

Dale E. Parker

   

Title:

 

Vice President Finance and Chief Financial Officer

 

 

 

 

PAPERWEIGHT DEVELOPMENT CORP.

By:

 

/S/    DALE E. PARKER        

--------------------------------------------------------------------------------

   

Name:

 

Dale E. Parker

   

Title:

 

Chief Financial Officer

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.

By:

 

/S/    VICTOR BULZACCHELLI        

--------------------------------------------------------------------------------

   

Name:

 

Victor Bulzacchelli

   

Title:

 

Authorized Signatory

 

7